33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip Wayne CAMPBELL, Sr., Plaintiff Appellant,v.D. R. GUILLORY, Warden;  D. H. Anderson, Operations Officer;L. B. Collins, Grievance Counselor, Defendants Appellees.
No. 94-6686.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 17, 1994.

Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
Phillip Wayne Campbell, Appellant Pro Se.
Mary Christine Maggard, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
PER CURIAM:


1
Appellant appeals from the magistrate judge's* order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Campbell v. Guillory, No. CA-93-429 (E.D. Va.  June 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. Sec. 636(c) (1988)